                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  February 21, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                            HOUSTON DIVISION

CINCO CLA PARTNERS, LTD.,              §
                                       §
     Plaintiff,                        §
                                       §
v.                                     §       CIVIL ACTION NO. H-19-2826
                                       §
CHILDREN'S LEARNING ADVENTURE          §
USA, LLC, RICHARD SODJA,               §
AND MOLLY SODJA,                       §
                                       §
     Defendants.                       §

                  ORDER ADOPTING MAGISTRATE JUDGE'S
                    MEMORANDUM AND RECOMMENDATION

     Having reviewed de nova the Magistrate Judge's Memorandum and

Recommendation (Docket Entry No. 30) dated January 29, 2020, 1 the

court is of the opinion that said Memorandum and Recommendation

should be adopted by this court.

     It    is,    therefore,     ORDERED     that    the    Memorandum          and

Recommendation is hereby ADOPTED by this court.

     The Clerk shall send copies of this Order to the respective

parties.

     SIGNED this    J/*ctay of February, 2020,                uston, Texas.




                                     SENIOR UNITED STATES DISTRICT JUDGE




           The parties filed no objections to the Memorandum and Recommendation.
